Citation Nr: 0203542	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  98-10 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Entitlement to service connection for dysthymia with 
anxiety or any other acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied entitlement to a nonservice-
connected pension and service connection for a nervous 
disorder.

Although the veteran's representative did not address the 
issue of nonservice-connected pension in the 1-646 and 
informal hearing presentation, the issue is certified for 
appeal and is addressed in the decision below.

The Board is undertaking additional development on service 
connection for dysthymia with anxiety or any other acquired 
psychiatric disorder pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue. 

FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been received by the RO.

2.  For 1997, the maximum annual pension rate (MAPR) for a 
married veteran was $11,115.00.

3.  The veteran's countable income, for an annualized period 
beginning in 1997, exceeded the maximum annual income 
limitation for a veteran with one dependent.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
nonservice-connected pension.  38 U.S.C.A. §§ 1503, 1521 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272, 3.273 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the July 1998 statement of the case 
notified the veteran of the relevant laws and regulations 
regarding entitlement to nonservice-connected pension.  In 
addition, the April 2001 supplemental statement of the case 
provided the veteran with a detailed account of why the 
criteria have not been met.  As a result, the veteran has 
been fully informed of what additional evidence and 
information is required with regard to his claim.  The 
veteran submitted information regarding income and medical 
expenses, which has been associated with the file.  The 
factual development reflected in the record indicates no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating h is claim.  38 U.S.C.A. 
§ 5103A. 

Factual Background

A printout from a drug store shows prescription payments from 
January to June 1997 that total $123.39.  The veteran also 
submitted a handwritten account of additional medical 
expenses from January to June 1997 that totaled $1,517.54.

On an Improved Pension and Eligibility Verification Report 
(EVR) dated in July 1997, the veteran reported a net worth of 
$15,500.  This included $2,000.00 of interest in bank 
accounts, $9,500.00 in retirement accounts, and $4,000.00 
belonging to his spouse.  Pay stubs showed he received a 
gross income of $481.60 in June 1997 for an 80 hour pay 
period, and year-to-date earnings of $3,852.80.  Another pay 
stub showed a gross income of $812.25 in July 1997, and year-
to-date earnings of $2,984.64.

On an August 1997 application for VA pension (for a veteran 
and one dependent) the veteran reported a monthly income of 
$964.00 for himself and $772.00 for his wife.

In a November 1997 rating decision, the RO determined that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to disability, but denied entitlement 
to nonservice-connected pension based on excessive income.

The veteran indicated in February 1999 that his spouse's 
disability income should have no effect on his disability.

A printout from a pharmacy shows payments from January to 
June 1999 totaling $558.07.

On an Income Net Worth and Employment Statement dated in June 
1999, the veteran reported monthly income of $1,434.40 for 
himself and $752 for his spouse.

On an Income Net Worth and Employment Statement dated in 
September 1999, the veteran reported no monthly income for 
himself and $752.00 for his spouse.

Information obtained from the Social Security Administration 
(SSA) in January 2001 shows that the veteran's spouse 
received monthly benefits of $797.50 in January 1999, $816.50 
in December 1999, and $845.00 in December 2000.

A report of contact dated in January 2001 shows that the 
veteran's income was discussed.  The veteran's gross income 
in 1999, prior to his disability, was $8,102.86.  Sick pay in 
the amount of $549.48 biweekly began in July 1999 and ended 
in January 2000, when he began receiving Social Security 
benefits.  


Analysis

The veteran contends that the RO erred in its denial of 
entitlement to nonservice-connected pension due to excessive 
income.  He specifically finds error in the RO's inclusion of 
his spouse's Social Security benefits in the calculation of 
his income.

Nonservice-connected pension is a benefit payable by the VA 
to veterans of a period of war because of permanent and total 
disability.  Income eligibility for pension, and the amount 
of any pension payable, is determined by subtracting the 
veteran's countable annual income from the MAPR.  The MAPR is 
adjusted from year to year; the maximum annual rate of 
improved pension for a married veteran is $11,115.00 for the 
annualized period beginning in 1997.  In determining the 
veteran's countable annual income, payments of any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  Social Security benefits are included as income.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272, 3.273.  Medical expenses in excess of 5 percent of the 
maximum annual pension rate may be excluded from an 
individual's income for the same 12-month period to the 
extent they were not reimbursed.  38 C.F.R. § 3.272(g).

In this case, the veteran reported an annual household income 
of $20,832.00 on his application for VA pension based on 
monthly sick pay of $964.00 and monthly Social Security 
benefits from his spouse of $772.00.  Even after his income 
is adjusted to reflect the unreimbursed medical expenses, the 
total countable income well exceeds the MAPR of $11,115.00 
for a married veteran in 1997.

The veteran's main contention throughout the appeal has been 
that his spouse's Social Security benefits should not be 
included in the calculation of his income.  While this 
practice may seem unfair to the veteran, payments of any kind 
from any source is counted as income as a matter of law.  
38 C.F.R. § 3.271.  With regard to the veteran's specific 
contention, a dependent is defined as the veteran's spouse or 
child, see 38 C.F.R. § 3.23(d), and a veteran's annual income 
is defined as the veteran's annual income, the annual income 
of the veteran's dependent spouse, and the annual income of 
each child of the veteran.  38 C.F.R. § 3.23(d)(4) (2001).  
Based on the foregoing, there is no discretion in the 
calculation of a veteran's countable income.  Thus, it is 
clear from the record that the veteran's countable income is 
far in excess of the MAPR of $11,115.00 for the annualized 
period beginning in 1997.

The Board also notes that the financial information submitted 
for subsequent years also exceeds the MAPR for 1999 and 2000.  
The MAPR for a married veteran in 1999 was $11,497.00 and in 
2000 it was $11,773.00.  After the appropriate deductions 
were made for medical expenses, the veteran's income 
continued to be in excess of the maximum rate.

In considering the veteran's claim of entitlement to VA 
pension benefits, the Board has relied upon the undisputed 
income figures that were provided by the veteran and the 
Social Security Administration.  However, for the reasons 
noted above, the veteran's family income has exceeded the 
applicable statutory and regulatory limits for each year 
under consideration; hence, he cannot meet the basic income 
eligibility requirement to establish entitlement to 
nonservice-connected pension benefits.  In Sabonis v. Brown, 
6 Vet. App. 426 (1994), the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (Court) held that, in cases in which the law and not 
the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis, 6 Vet. App. at 
430.  As the disposition of this claim is based on the law, 
and not the facts of the case, the claim must be denied based 
on a lack of entitlement under the law.  



ORDER

Entitlement to nonservice-connected pension is denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

